 


110 HR 1885 IH: Santa Cruz Valley National Heritage Area Act
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1885 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Grijalva (for himself and Ms. Giffords) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To establish the Santa Cruz Valley National Heritage Area in the State of Arizona, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Santa Cruz Valley National Heritage Area Act. 
2.PurposesThe purposes of this Act include the following: 
(1)To establish the Santa Cruz Valley National Heritage Area in the State of Arizona. 
(2)To implement the recommendations of the Alternative Concepts for Commemorating Spanish Colonization study completed by the National Park Service in 1991, and the Feasibility Study for the Santa Cruz Valley National Heritage Area prepared by the Center for Desert Archaeology in July 2005. 
(3)To provide a management framework to foster a close working relationship with all levels of government, the private sector, and the local communities in the region and to conserve the region’s heritage while continuing to pursue compatible economic opportunities. 
(4)To assist communities, organizations, and citizens in the State of Arizona in identifying, preserving, interpreting, and developing the historical, cultural, scenic, and natural resources of the region for the educational and inspirational benefit of current and future generations. 
(5)To provide appropriate linkages between units of the National Park System and communities, governments, and organizations within the Heritage Area. 
3.DefinitionsIn this Act: 
(1)Heritage areaThe term Heritage Area means the Santa Cruz Valley National Heritage Area, established in section 4. 
(2)Management entityThe term Management Entity means the management entity for the Heritage Area designated by section 4(d). 
(3)Management planThe term Management Plan means the management plan for the Heritage Area specified in section 6. 
(4)MapThe term map means the map titled Boundary Map Santa Cruz Valley National Heritage Area, numbered _______, and dated ____________. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)StateThe term State means the State of Arizona. 
4.Santa cruz valley national heritage area 
(a)EstablishmentThere is hereby established the Santa Cruz Valley National Heritage Area in the State of Arizona. 
(b)BoundariesThe Heritage Area shall include the portions of the counties of Santa Cruz and Pima, as identified on the map. 
(c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service, Department of the Interior, and the Management entity. 
(d)Management entityThe Santa Cruz Valley Heritage Alliance, Inc., shall be the management entity for the Heritage Area. 
5.Authorities, prohibitions, and duties of the management entity 
(a)Duties of the management entityTo further the purposes of the Heritage Area, the management entity shall— 
(1)prepare and submit a management plan for the Heritage Area to the Secretary in accordance with section 6; 
(2)assist units of local and tribal governments, regional planning organizations, non-profit organizations, private land-owners, and other entities by— 
(A)carrying out programs and projects that recognize, protect and enhance important resources values within the Heritage Area; 
(B)establishing and maintaining interpretive exhibits and programs in the Heritage Area; 
(C)developing recreational, educational, and economic, and community development opportunities within the Heritage Area; 
(D)increasing public awareness of, and appreciation for, the natural, cultural, historical, archaeological, scenic, and outdoor recreational resources and sites in the Heritage Area; 
(E)protecting and restoring historic sites and structures, archaeological sites, and natural resources related to the Heritage Area; 
(F)ensuring that signs identifying points of public access and sites of interest are posted throughout the Heritage Area; 
(G)promoting cultural, traditional, and nature-themed events and attractions in the Heritage Area; and 
(H)promoting a wide range of partnerships among governments, organizations and individuals to further the purposes of the Heritage Area; 
(3)coordinate with tribal and local governments to better enable them to participate in ways consistent with the goals of the management plan; 
(4)consider the interests of diverse units of government, businesses, organizations and individuals in the Heritage Area in the preparation and implementation of the management plan; 
(5)conduct meetings open to the public at least semi-annually regarding the development and implementation of the management plan; 
(6)submit an annual report to the Secretary for any fiscal year in which the management entity receives Federal funds under this Act, setting forth its accomplishments, expenses, and income, including grants to any other entities during the year for which the report is made; 
(7)make available for audit for any fiscal year in which it receives Federal funds under this Act, all information pertaining to the expenditure of such funds and any matching funds; and 
(8)encourage by appropriate means economic development that is consistent with the purposes of the Heritage Area. 
(b)AuthoritiesThe management entity may, for the purposes of preparing and implementing the management plan for the Heritage Area, use Federal funds made available under this Act to— 
(1)make grants to the State of Arizona, its political subdivisions, nonprofit organizations, tribes, and other entities; 
(2)enter into cooperative agreements with or provide technical assistance to the State of Arizona its political subdivisions, nonprofit organizations, tribes, Federal agencies, and other entities; 
(3)hire and compensate staff, including individuals with expertise in natural cultural, and historical resources protection, economic and community development, and heritage programming; 
(4)obtain money or services from any source including any that are provided under any other Federal law or program; 
(5)contract for goods or services; and 
(6)undertake to be a catalyst for any other activity that furthers the purposes of the Heritage Area and is consistent with the approved management plan. 
(c)Prohibitions on the acquisition of real propertyThe management entity may not use Federal funds received under this Act to acquire real property, but may use any other source of funding, including other Federal funding outside this authority, intended for the acquisition of real property. 
6.Management plan 
(a)RequirementsThe management plan for the Heritage Area shall— 
(1)describe comprehensive policies, goals, strategies, and recommendations for telling the story of the heritage of the area covered by the Heritage Area and encourage long-term resource protection, enhancement, interpretation, funding, management, and development of the Heritage Area; 
(2)include a description of actions and commitments that governments, private organizations, and citizens will take to protect, enhance, interpret, fund, manage, and develop the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(3)specify existing and potential sources of funding or economic development strategies to protect, enhance, interpret, fund, manage, and develop the Heritage Area; 
(4)include an inventory of the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area related to the national importance and themes of the Heritage Area that should be protected, enhanced, interpreted, managed, funded, and developed; 
(5)recommend policies and strategies for resource management, including the development of intergovernmental and interagency agreements to protect, enhance, interpret, fund, manage, and develop the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(6)describe a program for implementation for the management plan, including— 
(A)performance goals; 
(B)plans for resource protection, enhancement, interpretation, funding, management, and development; and 
(C)specific commitments for implementation that have been made by the local coordinating entity or any government agency, organization, business, or individual; 
(7)include an analysis of, and recommendations for, means by which Federal, State, and local programs may best be coordinated (including the role of the National Park Service and other Federal agencies associated with the Heritage Area) to further the purposes of this Act; and 
(8)include a business plan that— 
(A)describes the role, operation, financing, and functions of the local coordinating entity and of each of the major activities contained in the management plan; and 
(B)provides adequate assurances that the local coordinating entity has the partnerships and financial and other resources necessary to implement the management plan for the Heritage Area. 
(b)Deadline 
(1)In generalNot later than 3 years after the date on which funds are first made available to develop the management plan after designation as a National Heritage Area, the local coordinating entity shall submit the management plan to the Secretary for approval. 
(2)Termination of fundingIf the management plan is not submitted to the Secretary in accordance with paragraph (1), the local coordinating entity shall not qualify for any additional financial assistance under this Act until such time as the management plan is submitted to and approved by the Secretary. 
7.Duties and authorities of the Secretary 
(a)Technical and financial assistanceThe Secretary may, upon the request of the management entity, provide technical assistance on a reimbursable or non-reimbursable basis and financial assistance to the Heritage Area to develop and implement the approved management plan. The Secretary is authorized to enter into cooperative agreements with the management entity and other public or private entities for this purpose. In assisting the Heritage Area, the Secretary shall give priority to actions that in general assist in— 
(1)conserving the significant natural, historical cultural, and scenic resources of the Heritage Area; and 
(2)providing educational, interpretive, and recreational opportunities consistent with the purposes of the Heritage Area. 
(b)Approval and disapproval of management plan 
(1)In generalThe Secretary shall approve or disapprove the management plan not later than 180 days after receiving the management plan. 
(2)Criteria for approvalIn determining the approval of the management plan, the Secretary shall consider whether— 
(A)the management entity is representative of the diverse interests of the Heritage Area, including governments, natural and historic resource protection organizations, educational institutions, businesses, and recreational organizations; 
(B)the management entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; 
(C)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historical, and cultural resources of the Heritage Area; and 
(D)the management plan is supported by the appropriate State and local officials whose cooperation is needed to ensure the effective implementation of the State and local aspects of the management plan. 
(3)Criteria for approvalIn determining whether to approve a management plan for the Heritage Area, the Secretary shall consider whether— 
(A)the local coordinating entity represents the diverse interests of the Heritage Area, including governments, natural, and historic resource protection organizations, educational institutions, businesses, recreational organizations, community residents, and private property owners; 
(B)the local coordinating entity— 
(i)has afforded adequate opportunity for public and governmental involvement (including through workshops and hearings) in the preparation of the management plan; and 
(ii)provides for at least semiannual public meetings to ensure adequate implementation of the management plan; 
(C)the resource protection, enhancement, interpretation, funding, management, and development strategies described in the management plan, if implemented, would adequately protect, enhance, interpret, fund, manage, and develop the natural, historic, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(D)the management plan would not adversely affect any activities authorized on Federal land under public land laws or land use plans; 
(E)the local coordinating entity has demonstrated the financial capability, in partnership with others, to carry out the plan; 
(F)the Secretary has received adequate assurances from the appropriate State and local officials whose support is needed to ensure the effective implementation of the State and local elements of the management plan; and 
(G)the management plan demonstrates partnerships among the local coordinating entity, Federal, State, and local governments, regional planning organizations, nonprofit organizations, or private sector parties for implementation of the management plan. 
(4)Approval of amendmentsSubstantial amendments to the management plan shall be reviewed by the Secretary and approved in the same manner as provided for the original management plan. The management entity shall not use Federal funds authorized by this Act to implement any amendments until such amendments have been approved by the Secretary. 
8.Duties of other Federal agenciesAny Federal agency conducting or supporting activities directly affecting the Heritage Area is encouraged to— 
(1)consult with the Secretary and the management entity with respect to such activities; 
(2)cooperate with the Secretary and the management entity in carrying out their duties under this Act and, to the maximum extent practicable, coordinate such activities with the carrying out of such duties; and 
(3)to the maximum extent practicable, conduct or support such activities in a manner which will not have adverse effects on the Heritage Area. 
9.Private property and regulatory protectionsNothing in this Act— 
(1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area; 
(2)requires any property owner to permit public access (including access by Federal, State, or local agencies) to the property of the property owner, or to modify public access or use of property of the property owner under any other Federal, State, or local law; 
(3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State or local agency, or conveys any land use or other regulatory authority to any local coordinating entity; 
(4)authorizes or implies the reservation or appropriation of water or water rights; 
(5)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or 
(6)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property. 
10.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act $10,000,000, of which not more than $1,000,000 may be authorized to be appropriated for any fiscal year. 
(b)Cost-sharing requirementThe Federal share of the total cost of any activity assisted under this Act shall be not more than 50 percent. 
11.SunsetThe authority of the Secretary to provide assistance under this Act shall terminate on the day occurring 15 years after the date of the enactment of this Act. 
 
